        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 1 of 31




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 FRESHUB, INC., a Delaware Corporation,
 and FRESHUB, LTD., an Israeli Limited                Case No.: 6:21-cv-00511-ADA
 Liability Company,

                  Plaintiffs,

        vs.

 AMAZON.COM INC., a Delaware
 Corporation, AMAZON.COM SERVICES,
 LLC, a Delaware Limited Liability Company,
 PRIME NOW, LLC, a Delaware Limited
 Liability Company WHOLE FOODS
 MARKET SERVICES, INC., a Texas
 Corporation,

                  Defendants.



                                FINAL JOINT PRETRIAL ORDER

       Plaintiffs Freshub, Inc. and Freshub, Ltd. (“Freshub”) and Defendants Amazon.com Inc.,

Amazon.com Services, LLC, Prime Now LLC, (collectively, “Amazon”) and Whole Foods Market

Services, Inc. (“Whole Foods”) (together, “Defendants”) submit the following proposed Joint Pre-

Trial Order pursuant to the Court’s Order (Dkt. No. 89), the Court’s Standing Order on Pre-Trial

Procedures and Requirements in Civil Cases, Federal Rules of Civil Procedures, and Local Rules

of this Court. The parties have stipulated to various matters identified herein and having identified

exhibits, witnesses, factual contentions and triable issues:

       It is hereby ORDERED as follows:




                                                  1
     Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 2 of 31




I.   APPEARANCE OF COUNSEL

     A.   Attorneys for Freshub

          Paul J. Andre (Pro Hac Vice)
          California Bar No. 196585
          Lisa Kobialka (Pro Hac Vice)
          California Bar No. 191404
          James Hannah (Pro Hac Vice)
          California Bar No. 237978
          Christina M. Finn (Pro Hac Vice)
          California Bar No. 247838
          Melissa T.G. Brenner (Pro Hac Vice)
          California Bar No. 316712
          KRAMER LEVIN NAFTALIS
           & FRANKEL LLP
          990 Marsh Road
          Menlo Park, CA 94025
          Telephone: (650) 752-1700
          Facsimile: (650) 752-1800
          pandre@kramerlevin.com
          lkobialka@kramerlevin.com
          jhannah@kramerlevin.com
          cfinn@kramerlevin.com
          mbrenner@kramerlevin.com

          Eileen Patt (Pro Hac Vice)
          New York Bar No. 4695201
          KRAMER LEVIN NAFTALIS
           & FRANKEL LLP
          1177 Avenue of the Americas
          New York, NY 10036
          Telephone: (212) 715-9100
          Facsimile: (212) 715-8000
          epatt@kramerlevin.com

          John Palmer
          Texas Bar No. 15430600
          NAMAN HOWELL SMITH & LEE PLLC
          400 Austin Ave., Suite 800, P.O. Box 1470
          Waco, TX 76701
          Telephone: (254) 755-4100
          Facsimile: (254) 754-6331
          palmer@namanhowell.com




                                         2
Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 3 of 31




B.   Attorneys for Defendants

     Barry K. Shelton (TX Bar #24055029)
     Bradley D. Coburn (TX Bar #24036377)
     SHELTON COBURN LLP
     311 RR 620 S, Suite 205
     Austin, TX 78734
     Telephone: (512) 263-2165
     Facsimile: (512) 263-2166
     bshelton@sheltoncoburn.com
     coburn@sheltoncoburn.com

     J. David Hadden, CSB No. 176148
     Saina S. Shamilov, CSB No. 215636
     Ravi R. Ranganath, CSB No. 272981
     Allen Wang, CSB No. 278953
     FENWICK & WEST LLP
     Silicon Valley Center
     801 California Street
     Mountain View, CA 94041
     Telephone: (650) 988-8500
     Facsimile: (650) 938-5200
     allen.wang@fenwick.com
     dhadden@fenwick.com
     sshamilov@fenwick.com
     rranganath@fenwick.com
     vsalmastlian@fenwick.com

     Todd R. Gregorian, CSB No. 236096
     Eric B. Young, CSB No. 318754
     FENWICK & WEST LLP
     555 California Street, 12th Floor
     San Francisco, CA 94041
     Telephone: (415) 875-2300
     Facsimile: (415) 281-1350
     tgregorian@fenwick.com
     eyoung@fenwick.com

     Deron R Dacus, CSB No. 790553
     The Dacus Firm, P.C.
     821 ESE Loop 323, Suite 430
     Tyler, TX 75701
     Telephone: 903-705-1117
     Facsimile: 903-581-2543
     ddacus@dacusfirm.com




                                  3
         Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 4 of 31




II.      JOINT STATEMENT OF THE CASE

         This is an action for patent infringement. Freshub accuses Defendants of infringing:

             Claims 1 and 6 of U.S. Patent No. 9,908,153 (“the ’153 Patent”),

             Claim 1 of U.S. Patent No. 10,213,810 (“the ’810 Patent”), and

             Claims 20 and 30 of U.S. Patent No. 10,232,408 (“the ’408 Patent”)

by making, using, selling, offering for sale, and/or importing into the United States the Accused

Products. Freshub additionally alleges that Defendants’ infringement is willful. Freshub seeks

damages of no less than a reasonable royalty for the foregoing infringement, together with interest

and costs, as well as enhanced damages under 35 U.S.C. § 284 and attorneys’ fees under 35 U.S.C.

§ 285.

         Defendants deny that they infringed or infringe any of the Asserted Claims, and that any

of their alleged infringement is willful. Defendants further contend that the Asserted Claims are

invalid under 35 U.S.C. §§ 101, 102, and/or 103, including, without limitation, because they are

anticipated and/or rendered obvious by prior art, are directed to patent-ineligible subject matter,

and fail the written description and enablement requirements. Defendants further contend that the

asserted patents are unenforceable due to inequitable conduct. Defendants thus deny that Freshub

is entitled to any relief whatsoever. Defendants contend that this an exceptional case and will seek

their reasonable attorneys’ fees under 35 U.S.C. § 285.

III.     CONTENTIONS OF THE PARTIES

         A.      Freshub’s Contentions

                 1.      Freshub, Ltd. is a subsidiary of Ikan Holdings, LLC. Ikan merged with

Freshub, Ltd. and granted all rights, title, and interest in the patents in this case to Freshub, Ltd.

Freshub Ltd. is the owner of the Asserted Patents. Freshub, Ltd. granted a license to the patents

to Freshub, Inc.


                                                   4
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 5 of 31




               2.      Amazon is and has been aware of Freshub since at least as early as 2015.

               3.      Freshub had discussions with Whole Foods over the course of several

years from December 2014-2017.

               4.      In early 2019, Amazon reached out to Freshub to arrange a meeting with

Amazon’s General Manager for Alexa Shopping, Rajiv Mehta. Amazon’s Head of Startup and

Venture Capital Business Development in Israel organized a meeting on April 3, 2019, with

Freshub’s CEO Mr. Zohar and several Amazon employees, where Freshub described its

technology, provided a video demonstration of its patented voice technology, and described the

general subject matter of its patent portfolio.

               5.      Defendants make, use, sell, offer for sale and import products that use

Defendants’ Alexa technology that are accused of infringing the Asserted Patents. Defendants’

products accused of infringement are as follows (collectively “the Accused Products”):

                       a)      The “Amazon Echo Products”: Echo (Amazon Echo 1st

Generation, Amazon Echo 2nd Generation, Amazon Echo 3rd Generation); Echo Plus (Amazon

Echo Plus 1st Generation and Amazon Echo Plus 2nd Generation); Echo Dot (Amazon Echo Dot

1st Generation, Amazon Echo Dot/KEE Echo Dot 2nd Generation, and Amazon Echo Dot/KEE

Echo Dot 3rd Generation); Amazon Echo Spot; Echo Show (Amazon Echo Show 1st Generation,

Amazon Echo Show 2nd Generation, Echo Show 5, and Echo Show 8); Amazon Echo Input; and

Amazon Echo Auto, all of which include Alexa.

                       b)      The “Amazon Fire TV Products”: Fire TV Cube (Amazon Fire

TV Cube 1st Generation and Amazon Fire TV Cube 2nd Generation); and Fire TV Stick with

Alexa Voice Remote (Fire TV Stick (1st Generation) in combination with Alexa Voice Remote

(1st Generation), Fire TV Stick (2nd Generation) in combination with the Alexa Voice Remote




                                                  5
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 6 of 31




(2nd Generation for Fire TV Stick), Fire TV Stick 4k (3rd Generation) in combination with the

Alexa Voice Remote (2nd Generation for Fire TV Stick), Fire TV Stick 4k (4th Generation) in

combination with the Alexa Voice Remote (2nd Generation for Fire TV Stick)), all of which

include Alexa.

                        c)     The “Amazon Fire Tablets”: 7” Fire Tablet5th Generation; 7” Fire

Tablet 6th Generation; 7” Fire Tablet7th Generation; 7” Fire 9th Generation; 8” Fire HD Tablet

5th Generation; 8” Fire HD Tablet 6th Generation; 8" Fire HD 7th Generation; 8” Fire HD

Tablet 8th Generation; 10” Fire HD Tablet 5th Generation; 10” Fire HD 7th Generation; and 10”

Fire HD 9th Generation, all of which include Alexa.

                 6.     Defendants infringe Claim 1 and 6 of the ‘153 Patent, directly or under the

doctrine of equivalents, by making, using, selling and offering for sale the Accused Products in

the United States.

                 7.     Defendants infringe Claim 1 of the ‘810 Patent, directly or under the

doctrine of equivalents, by making, using, selling and offering for sale the Accused Products in

the United States.

                 8.     Defendants infringe Claims 20 and 30 of the ‘408 Patent, directly or under

the doctrine of equivalents, by making, using, selling and offering for sale the Accused Products

in the United States.

                 9.     Defendants’ infringement has been and continues to be willful.

                 10.    At no point in time did Defendants redesign the Accused Products in an

attempt to avoid infringement of the Asserted Patents.




                                                 6
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 7 of 31




                 11.   Freshub has suffered damages in an amount to be determined at trial as a

direct and proximate cause of Defendants’ direct infringement, and is entitled to an award of

damages adequate to compensate it for Defendants’ infringement.

                 12.   Freshub is also entitled to enhanced damages for past and continued

willful conduct, as well as an award of interest, costs, attorneys’ fees and any other relief the

Court deems equitable and just.

                 13.   Defendants’ infringement and conduct justifies finding this dispute an

exceptional case.

       B.        Defendants’ Contentions

       Defendants do not infringe any asserted claim of the ’153, ’810, or ’408 Patents, each

asserted claim is invalid and directed to patent-ineligible subject matter, and the asserted patents

are the but-for result of a misrepresentation on the Patent Office, and are thus unenforceable for

inequitable conduct. Freshub is not entitled to any relief it seeks. Defendants further contend that:

                 1.    The Accused Products do not include each element of any asserted claim,

whether literally or under the doctrine of equivalents, and therefore do not directly infringe as a

matter of law;

                 2.    Defendants do not “make” or “use” the claimed systems under any

infringement theory and thus do not and cannot infringe any claim of the asserted patents.

                 3.    Freshub has no evidence that any Whole Foods product or technology

infringes any asserted claim;

                 4.    Each of the asserted claims of the asserted patents is directed to patent-

ineligible subject matter under 35 U.S.C. § 101 and is therefore invalid;

                 5.    The asserted patents are unenforceable due to inequitable conduct;




                                                  7
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 8 of 31




               6.     The undisputed public record reflects the following facts supporting a

finding of inequitable conduct, including:

                      a.      On June 6, 2011, the Patent Office issued an Office Action rejecting

the then-pending claims directed to a refrigerator with a camera that could recognize product

images, and Ikan Technologies, Inc. did not respond to the Office Action by the stated deadline.

                      b.      On January 3, 2012, the Patent Office issued a notice of

abandonment, received by Ikan Technologies, Inc.’s patent prosecution attorney, Mr. David Weiss.

                      c.      On December 4, 2012, Ikan Technologies, Inc. transferred its patent

rights to Ikan Holdings LLC. The transfer document was prepared by David Weiss and signed by

Sony Douer, Ikan Holdings LLC’s principle and named inventor on the Asserted Patents and the

’291 Application. The assignment document included a list of “Inactive/Abandoned/Expired”

applications, which included the ’291 application.

                      d.      On January 20, 2017, Ikan Holdings LLC petitioned the Patent

Office to revive the ’291 application. In its petition, Ikan Holdings LLC represented that its

abandonment of the ’291 application was unintentional.

                      e.      The Patent Office granted Ikan Holdings LLC’s petition to revive

the ’291 application on April 27, 2017. The Patent Office’s Decision on Petition states the

following:

       This application has been abandoned for an extended period of time. The U.S.
       Patent and Trademark Office is relying on petitioner’s duty of candor and good
       faith and accepting the statement that ‘the entire delay in filing the required reply
       from the due date for the reply until the filing of a grantable petition pursuant to 37
       CFR 1.137 was unintentional.’ See Changes to Representation of Others Before
       the United states Patent and Trademark Office, 73 Fed. Reg. 47650 (August 14,
       2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008) (applicant obligated
       under 37 CFR 11.18 to inquire into the underlying facts and circumstances when
       providing the statement required by 37 CFR 1.137 to the U.S. Patent and Trademark
       Office);



                                                 8
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 9 of 31




               7.      Once revived, the ’291 application issued as U.S. Patent No. 9,821,344

(the “’344 Patent”);

               8.      The ’344 Patent is the parent patent to the Asserted Patents;

               9.      Each asserted claim of each asserted patent is invalid because it is obvious

in view of the prior art under 35 U.S.C. § 103;

               10.     Each asserted claim of each asserted patent is invalid for failure to meet the

written description and enablement requirements under 35 U.S.C. § 112;

               11.     Defendants are not liable to Freshub under any cause of action or legal

theory Freshub asserts;

               12.     Freshub is not entitled to any of the recovery it seeks;

               13.     Freshub is not entitled to any other costs, interests, or further relief;

               14.     Freshub is not entitled to any damages, including but not limited to a

reasonable royalty;

               15.     Freshub is not entitled to an injunction;

               16.     Freshub is not entitled to a finding of infringement;

               17.     Freshub is not entitled to a finding of willful infringement;

               18.     This case is exceptional; and

               19.     Defendants are entitled to an order requiring Freshub to pay its costs and

attorneys’ fees reasonably incurred in defending this action.

       By providing these contentions, Defendants do not concede that all of these issues are

appropriate for jury trial or bench trial. Defendants also do not waive any of their pending or future

motions which, if granted, would render some or all of these issues moot. Defendants’ contentions

in this case are detailed in part in their pleadings, discovery responses, expert reports, and motions,




                                                  9
          Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 10 of 31




including their motions for summary judgment, Daubert motions, motions to strike, and motions

in limine.

IV.       STIPULATED FACTS

          The parties agree to the following stipulated facts:

          1.     This Court has jurisdiction over the parties and all claims and defenses in this

action.

          2.     Freshub, Inc. is a Delaware corporation with its principal place of business at 29

South Third Street, Suite 1C, in Brooklyn, New York. Freshub, Inc. is a wholly owned

subsidiary of Freshub, Ltd. Freshub, Ltd. is an Israeli limited liability company with its principal

place of business in Giv’at Shmuel, Israel. Freshub, Ltd. is a subsidiary of Ikan Holdings, LLC

(“Ikan”).

          3.     Amazon.com, Inc. is a Delaware corporation which maintains its headquarters at

410 Terry Avenue North in Seattle, Washington.

          4.     Amazon.com Services, LLC is a Delaware limited liability company and

maintains its headquarters at 410 Terry Avenue North in Seattle, Washington. Amazon.com

Services, LLC is a wholly owned subsidiary of Amazon.com, Inc.

          5.     Prime Now, LLC is a Delaware limited liability company and maintains its

headquarters at 410 Terry Avenue North in Seattle, Washington. Prime Now, LLC is a wholly

owned subsidiary of Amazon.com, Inc.

          6.     Whole Foods Market Services, Inc. is a Delaware corporation and maintains a

principal place of business at 550 Bowie Street in Austin, Texas. Whole Foods Market Services,

Inc. is a wholly owned subsidiary of Whole Foods Market, Inc.




                                                   10
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 11 of 31




       7.        On December 10, 2004, Provisional Application Serial No. 60/635,122 (the “’122

Application”) was filed.

       8.        On December 12, 2005, non-provisional Application No. 11/201,291 (the “’291

Application”) was filed.

       9.        The ’153 Patent issued on March 6, 2018.

       10.       The ’810 Patent issued on February 26, 2019

       11.       The ’408 Patent issued on March 19, 2019.

       12.       The Asserted Patents bear a common title: Systems and methods for scanning

information from storage area contents.

       13.       Ikan Holdings, LLC was the sole owner of the Asserted Patents at the time they

were issued. On June 19, 2019, Ikan Holdings, LLC merged with Freshub, Ltd. As part of the

merger, Freshub, Ltd. and Ikan Holdings, LLC entered into two agreements: An October 18,

2018 Shares Purchase Agreement and a May 14, 2019 IP Transfer Agreement. Ikan Holdings,

LLC assigned all rights to the Asserted Patents to Freshub, Ltd. The assignment was recorded on

June 24, 2019.

       14.       On June 24, 2019, Freshub filed the Complaint asserting infringement of U.S.

Patent No. 9,908,153 (the “’153 Patent”), U.S. Patent No. 10,213,810 (the “’810 Patent”), U.S.

Patent No. 10,232,408 (the “’408 Patent”), U.S. Patent No. 10,239,094 (the “’094 Patent”)

(together, the “Asserted Patents”).




                                                11
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 12 of 31




V.     DISPUTED ISSUES OF FACT AND LAW

       The parties identify the following issues that remain to be litigated. The parties reserve the

right to identify additional factual or legal issues that may arise, including issues raised by any

further discovery undertaken in this case, the Court’s rulings on any pending motion, or ruling

made at the pretrial conference in this action. By providing this statement, the parties do not

concede that all of these issues are appropriate for trial. The parties also do not waive any of their

pending motions.

       A.      Freshub’s Positions

               1.      Whether Defendants directly infringe Claims 1 and 6 of the ‘153 Patent.

               2.      Whether Defendants directly infringe Claim 1 of the ‘810 Patent.

               3.      Whether Defendants directly infringe Claims 20 and 30 of the ‘408 Patent.

               4.      Whether Defendants’ infringement has been and continues to be willful.

               5.      Whether Freshub has suffered damages in an amount to be determined at

                       trial as a direct and proximate cause of Defendants’ direct infringement.

               6.      What award of damages through trial should be awarded to Freshub to

                       compensate for Defendants’ direct infringement, which includes an

                       accounting of sales and revenue information for any award for past

                       damages, including pre-judgment and post-judgment interest.

               7.      What award of damages after trial should be awarded to Freshub to

                       compensate for continued infringement which is willful.

               8.      Whether Defendants have proven by clear and convincing evidence that

                       Claims 1 and 6 of the ‘153 Patent are invalid.




                                                 12
Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 13 of 31




     9.       Whether Defendants have proven by clear and convincing evidence that

              Claims 1 and 6 of the ‘153 Patent are not patent eligible.

     10.      Whether Defendants have proven by clear and convincing evidence that

              Claims 1 and 6 of the ‘153 Patent are unenforceable.

     11.      Whether Defendants have proven by clear and convincing evidence that

              infringe Claim 1 of the ‘810 Patent are invalid.

     12.      Whether Defendants have proven by clear and convincing evidence that

              infringe Claim 1 of the ‘810 Patent are not patent eligible.

     13.      Whether Defendants have proven by clear and convincing evidence that

              infringe Claim 1 of the ‘810 Patent are unenforceable.

     14.      Whether Defendants have proven by clear and convincing evidence that

              Claims 20 and 30 of the ‘408 Patent are invalid.

     15.      Whether Defendants have proven by clear and convincing evidence that

              Claims 20 and 30 of the ‘408 patent are not patent eligible.

     16.      Whether Defendants have proven by clear and convincing evidence that

              Claims 20 and 30 of the ‘408 Patent are unenforceable.

B.   Defendants’ Position

           1. Whether Defendants directly infringed or infringe any the asserted claims

              of the Asserted Patents under any theory including given that Freshub

              accuses only Defendants’ devices and applications of infringement, yet

              maps elements of those claims to back-end components, services, and

              functionalities outside the accused devices and applications.




                                       13
Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 14 of 31




        2. Whether Whole Foods directly infringed or infringes the asserted claims of

           the Asserted Patents under any theory including given that Freshub has

           mapped no Whole Foods product or technology to each and every limitation

           of any asserted claim nor identified any Whole Foods product or technology

           as accused or infringing.

        3. Whether the accused Fire TV Devices directly infringe the asserted claims

           of the Asserted Patents, either literally or under the doctrine of equivalents,

           to the extent the Court allows any such theory.

        4. Whether the accused Echo Devices directly infringed or infringe the

           asserted claims of the Asserted Patents, either literally or under the doctrine

           of equivalents, to the extent the Court allows any such theory.

        5. Whether the accused Fire Tablet Devices directly infringed or infringe the

           asserted claims of the Asserted Patents, either literally or under the doctrine

           of equivalents, to the extent the court allows any such theory.

        6. Whether the asserted claims of each of the Asserted Patents are invalid

           because they are directed to ineligible subject matter under 35 U.S.C § 101.

        7. Whether the elements of the asserted claims, when taken individually or as

           an ordered combination, involve only activities which a person of ordinary

           skill in the art would have considered to be well-known, routine, and

           conventional as of the effective filing date.

        8. Whether the asserted claims of each of the Asserted Patents are invalid

           under 35 U.S.C. §§ 103 (obviousness), and/or 112 (written description and

           enablement).




                                       14
Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 15 of 31




        9. Whether Freshub can prove that any alleged infringement by Defendants of

           any of the Asserted Patents by Defendants was willful.

        10. Whether in accordance with Typhoon Touch Techs., Inc. v. Dell, Inc., 659

           F.3d 1367 (Fed. Cir. 2011), the asserted claims reciting “configured to […]”

           require actual configuration, rather than the capability of being configured

           to perform a recited function.

        11. Whether the asserted claims of the Asserted Patents are sufficiently

           described in Freshub’s earliest claimed priority application, dated

           December 12, 2005.

        12. Whether the claims of the Asserted Patents only issued because the Patent

           Office relied on material and intentional misrepresentations by Freshub’s

           predecessor-in-interest, Ikan Holdings LLC or Ikan Technologies Inc. and

           their lawyer to revive the Asserted Patents’ parent patent application, non-

           provisional Application No. 11/201,291 (the “’291 Application”).

        13. Whether Freshub is entitled to any damages, including, but not limited to, a

           reasonable royalty.

        14. Whether any alleged damages are attributable to Whole Foods.

        15. Whether Freshub is entitled to pre-judgment interest, and, if so, the dollar

           amount.

        16. Whether Freshub is entitled to post-judgment interest and, if so, the dollar

           amount.

        17. Whether Freshub is entitled to any enhanced damages.

        18. Whether Freshub is entitled to any running royalty.




                                     15
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 16 of 31




                   19. Whether Freshub is entitled to any injunctive relief.

                   20. Whether this case is exceptional.

                   21. Whether Defendants are entitled to an order requiring Freshub to pay its

                       costs and attorneys’ fees in defending against this action.

VI.    EXHIBITS

       A Joint Exhibit List, including documents identified by both parties and not objected to,

is attached as Exhibit A-1. Freshub’s Exhibit List and Defendants’ objections thereto are

attached as Exhibit A-2. Defendants’ Exhibit List and Freshub’s objections thereto are attached

as Exhibit A-3.

VII.   WITNESSES

       Freshub’s witness list for the jury trial, with Defendants’ objections, is attached as

Exhibit B-1. Defendants’ witness list for the jury trial, with Freshub’s objections, is attached as

Exhibit B-2. Freshub’s witness list for the bench trial regarding inequitable conduct, with

Defendants’ objections, is attached as Exhibit B-3. Defendants’ witness list for the bench trial

regarding inequitable conduct, with Freshub’s objections, is attached as Exhibit B-4.

VIII. DEPOSITION DESIGNATIONS

       Freshub’s deposition designations with Defendants’ objections and counter-designations

are attached as Exhibit C-1. Defendants’ deposition designations with Freshub’s objections and

counter-designations are attached as Exhibit C-2.

IX.    STIPULATIONS AND TRIAL DISCLOSURES

       The following stipulations were agreed upon by the parties as discussed below and are

made a part of this Pretrial Order.




                                                16
          Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 17 of 31




         The parties agree to the following procedure which will govern the disclosure of

witnesses, exhibits, deposition testimony and demonstratives to use at trial and the process to

identify any objections remaining between the parties with regard to these disclosures:

         A.      Motions

         All motions for judgment as a matter of law pursuant to Fed. R. Civ. P. 50(a) may be

brought to the Court orally or in writing.         Unless the Court sets alternative deadlines, all

oppositions to motions filed pursuant to Fed. R. Civ. P. 50(b) must be filed within 28 days of the

filing of the motion. All replies in support of the motions must be filed within 21 days of service

of any oppositions. The parties reserve their right to seek reasonable extensions of these deadlines,

subject to the Court’s approval.

         B.      Exhibits

         The Exhibit Lists set forth the parties’ exhibits for their respective cases-in-chief; the lists

do not include potential cross examination or impeachment exhibits that [may or may not] [will

not] be introduced into evidence. The parties reserve the right to offer exhibits for purposes of

impeachment that are not included in the Exhibit Lists.

         No later than 7:00 p.m.1 two (2) calendar days before their introduction (i.e., Sunday

evening for a witness to be called on Tuesday), counsel shall (1) provide opposing counsel with

an identification of trial exhibits to be used on direct examination of each witness (both live and

by deposition) and (2) make any non-documentary trial exhibits to be used with the witness

available for physical inspection. Any objections to the identified exhibits shall be provided no

later than 7:00 p.m. one (1) calendar day before the exhibits are proposed to be introduced and

the parties shall meet and confer telephonically or in person in an attempt to resolve any



1
    All times noted herein are Central Time.


                                                   17
         Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 18 of 31




objections to the exhibits at 9:00 p.m. the day the objections are provided. The parties will

continue in good faith to meet and confer regarding exhibits and if objections remain unresolved,

the parties will cooperate in seeking to have the Court resolve any disputes prior to the

introduction of the exhibit.

         The parties stipulate to the authenticity of each document that on its face appears to be

generated by a party (plaintiff or defendant). The parties reserve the right to add additional

deposition designations to establish the foundation and authenticity of an exhibit to the extent the

admissibility of a particular document is challenged. Notwithstanding this stipulation, each party

preserves its right to object to the document on any ground other than authenticity. The Final

Exhibit Lists must be filed by June 11, 2021. Those Final Exhibit Lists shall not be

supplemented without approval of all parties or leave of the Court upon a showing of good

cause.

         No exhibit will be admitted unless offered into evidence through a witness, who must at

least be shown the exhibit. At some point before the completion of the witness’s testimony, any

party that has used an exhibit with the witness and wishes that exhibit to be admitted into evidence

must formally move the exhibit into evidence by exhibit number. Exhibits may not be published,

displayed, or otherwise shown to the jury until after they have been admitted into evidence. Once

admitted, counsel may publish exhibits to the jury without requesting to do so. The parties may

use each other’s exhibits listed on the parties’ respective exhibit lists attached hereto to the same

effect as though it were on its own exhibit list, subject to all evidentiary objections. However,

another party’s exhibit is not admissible by virtue of being on an exhibit list or over an objection;

a party seeking to introduce another party’s exhibit must still have a witness sponsor the exhibit

into evidence as described above subject to any objections.




                                                  18
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 19 of 31




        The parties agree that any description of a document on an exhibit list is provided for

convenience only and shall not be used as an admission or otherwise as evidence regarding the

listed document or any other listed document.

        Finally, legible copies of United States and foreign patents, the file prosecution histories

of United States patents, published foreign patent applications, and certified translations thereof

(if in English or translated into English) may be offered and received in evidence in lieu of

certified copies thereof, subject to all other objections which might be made to the admissibility

of certified copies.

        C.      Witnesses

        The parties agree to disclose the witnesses in the order that they will be called. No later

than 7:00 p.m. two (2) calendar days before their introduction, counsel shall provide to opposing

counsel the names and order of witnesses to be called (both live and by deposition). Any objections

to the identified witnesses shall be provided no later than 7:00 p.m. the day before the witness is

offered to testify and the parties shall meet and confer telephonically or in person in an attempt to

resolve any objections to the witnesses at 9:00 p.m. the day the objections are provided. If counsel

intends to change the order of witnesses or the matter of presentation of witness testimony (i.e. by

live video feed) due to a COVID-19 pandemic-related disruption, they shall notify the other side

immediately according to the parties’ agreement regarding how to deal with such disruptions, set

forth below in the undisputed portions of section XV. The parties will continue in good faith to

meet and confer regarding exhibits and if objections remain unresolved, the parties will cooperate

in seeking to have the Court resolve any disputes prior to the introduction of the exhibit.




                                                 19
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 20 of 31




        Fact witnesses are not to be allowed into the courtroom before they testify on the stand.

The only exception is the parties’ client representative, who will be allowed in the courtroom

even if testifying in the case.

        D.      Deposition Testimony2

        For any witnesses whose testimony Freshub intends to present by deposition on the first

day of trial, it shall identify a list of deposition designations to be played or read to the jury by

5:00 p.m. on Friday, June 11. Defendants shall provide objections and counter-designations by

7:00 p.m. on Saturday, June 12. Going forward, the parties shall identify a list of deposition

designations to be played or read to the jury by 7:00 p.m. two (2) calendar days before the

designations are to be played or read to the jury. Any objections and counter-designations shall

be provided no later than 3:00 p.m. the day before the designations are to be played or read to the

jury. Any objections to counter-designations shall be provided no later than 7:00 p.m. the day the

counter-designations are provided. The party introducing the deposition testimony shall be

responsible for editing the deposition video to include the testimony and any counter-designation

testimony, and remove any attorney objections, and provide a final version of the deposition

testimony excerpts (testimony clip report) to the other party by 7:00 p.m. the day before it is to be

shown to the jury. If the party intends to read the deposition testimony into the record instead of

playing the video, the party shall state that in writing by 7:00 p.m. the day before the testimony is

to be introduced. The parties shall meet and confer at 9:00 p.m. the day before the deposition

testimony is to be shown to the jury in an attempt to resolve any objections to the deposition. The

parties will continue in good faith to meet and confer regarding the proposed deposition testimony



2
 To the extent permitted by the Federal Rules of Evidence and rulings from the Court, the parties
agree that depositions may be used at trial whether or not the transcripts of such depositions have
been signed and filed as set forth in Federal Rule of Civil Procedure 30(b).


                                                 20
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 21 of 31




and if objections remain unresolved, the parties will cooperate in seeking to have the Court resolve

any disputes prior to presenting the proposed testimony.3

       Any deposition testimony not specifically identified on a party’s deposition designation list

may still be used at trial for the purposes of impeachment, if otherwise competent for that purpose.

When a party uses deposition testimony for impeachment, the party may elect to either play the

deposition testimony by video or to read the deposition testimony live, unless the Court orders

otherwise. All designated deposition testimony may be played by video or may be read live in

court. The parties agree that any counter-designations, to which the other party did not object or

to which the Court overruled the objection, will be included in the reading or video playing of

deposition designations. To the extent that the trial is subject to specific time limitations, the time

available for each party’s trial presentation shall count against the length of its designated and

counter-designated testimony read or played. The designations and counter-designations must be

presented in the order they appear in the transcript. All colloquy between counsel and objections

will be eliminated when deposition testimony is presented at trial. Demonstrative Exhibits

       E.      Demonstrative Exhibits

       Demonstrative exhibits that the parties intend to use at trial need not be included on the

parties’ respective exhibit lists. Demonstratives exchanged per the procedure below will not be

used by an opposing party prior to being used by the disclosing party.

       If a party intends to create a demonstrative during the opening statement itself, a mock-up

of such demonstrative conveying all the details and substance of the demonstrative to be created

during the opening statement must be disclosed at the same time as the other opening statement



3
 This procedure does not apply to any previously admitted witness deposition testimony the parties
intend to present during the closing statements.


                                                  21
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 22 of 31




demonstratives. The parties shall exchange copies of all documentary, graphic, slide, animation,

and any other form of demonstratives, such as prototypes, that they plan to use at trial during direct

examination, but not for cross-examinations, by 7:00 p.m. one (1) calendar day before their

anticipated use.   Any physical demonstratives, including any poster boards, must be made

available for inspection at the same time and photos or electronic images of the physical

demonstratives must be disclosed at the same time along with the other demonstratives.

       Any objections to the demonstrative exhibits shall be provided by 8:00 p.m. the day before

their anticipated use. The parties shall meet and confer telephonically in an attempt to resolve any

objections to the demonstratives at 9:00 p.m. the day the objections are provided. The parties will

continue in good faith to meet and confer regarding the proposed demonstratives and if objections

remain unresolved, the parties will cooperate in seeking to have the Court resolve any disputes

prior to presenting the proposed testimony.

       Demonstratives exchanged will not be used by an opposing party prior to being used by

the disclosing party.

       F.      Disclosures for Opening Statements

       Any demonstratives (documentary, graphic, slide, animation, mock-ups to be created

during opening statements with detail regarding their substance, and any other form of

demonstratives), deposition testimony, and exhibits to be used during opening statements are to be

exchanged by 10 a.m. one day before the opening statements. Any physical demonstratives,

including any poster boards, must be made available for inspection at the same time and physical

demonstratives must also be made available for inspection at the same time along with the other

demonstratives.




                                                 22
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 23 of 31




       Any objections to the opening statement disclosures must be provided by 1:00 p.m. the

day the disclosures are received. The parties shall meet and confer telephonically in an attempt to

resolve any objections to these disclosures at 4:00 p.m. If the parties cannot resolve the objections,

the unresolved issues will be raised with the Court in the morning, before opening statements are

presented to the jury. Demonstratives exchanged will not be used by an opposing party prior to

being used by the disclosing party.

       G.      Stipulations Regarding Subject Matter Not To Be Presented To the Jury

       The parties have stipulated to the following:

               1.      There will not be any testimony, argument or evidence presented that is

contrary to the Court’s claim construction.

               2.      There will not be any testimony, argument, or evidence presented regarding

how Freshub is currently financed as a company or any Freshub attorney fee agreements. For the

avoidance of any doubt, nothing herein prevents Defendants from presenting evidence, testimony

or argument about Freshub and Ikan’s financial situations generally and/or regarding the efforts of

Freshub and Ikan to secure funding.

               3.      There will not be any testimony, argument, or evidence regarding whether

the Western District is a popular venue for the purpose of forum shopping.

               4.      There will not be any testimony, argument, or evidence disparaging the

Patent Office and its Examiners. This, however, does not prevent the parties from presenting any

testimony, evidence, or argument going to the merits or relevance of any analysis by the Patent

Office or Examiner during prosecution of the Asserted Patents or related patents.

               5.      There will not be any lay witness opinions, or argument or evidence of lay

witness opinions.




                                                 23
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 24 of 31




               6.      There will not be any testimony, argument, or evidence about the possibility

that damages could be enhanced.

               7.      There will not be any testimony, argument, or evidence suggesting that the

possibility of damages would have a negative impact on a party, such as lead to the increase in

pricing of Defendants’ products, lead to the loss of jobs and/or put manufacturers out of business.

               8.      There will not be any testimony, argument, or evidence regarding settlement

communications or negotiations between the parties, or the lack thereof.

               9.      There will not be any testimony, argument, or evidence regarding any

withdrawn, non-asserted, or dismissed claims or defenses.

               10.     There will not be any testimony, evidence, or expert opinions from experts

not disclosed in expert reports.

               11.     There will not be any testimony, argument, or evidence regarding alleged

prior art that is not specifically mentioned in Dr. Johnson’s report. Dr. Johnson can testify about

the state of the art, but only with respect to art mentioned in his report.

               12.     There will not be any testimony, argument, or evidence disparaging any of

the parties and witnesses. Disparaging comments about Amazon include, but are not limited to,

personal information of Jeff Bezos or other Amazon executives (e.g. marriage, politics, etc.),

discussion about labor disputes, unionization, warehouse conditions, payment of taxes, market

power or monopoly power of Amazon. Disparaging comments about Freshub include but are not

limited to alluding or suggesting that it or its parent are ‘not real companies’ or are a ‘patent troll’

or similarly derogatory term.

               13.     There will not be any testimony, argument, or evidence that Freshub or its

damages expert, Mr. Reading, improperly relied on “keyword sales.”




                                                  24
        Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 25 of 31




                14.     There will not be any attempt to use the COVID-19 pandemic or related

conditions against any party or its witnesses, or how any party structures its trial presentation (i.e.,

through use of video testimony).

                15.     There will be no testimony, argument, or evidence of pretrial discovery or

other litigation disputes between the parties.

                16.     There will be no evidence, argument, or testimony comparing the standard

for removing a child from her parents under Texas law to the clear and convincing standard

necessary to prove invalidity under the patent laws.

                17.     There will be no evidence, argument, testimony, or reference regarding a

purported pattern or practice by Amazon of meeting with smaller companies and stealing their

technology.

        H.      Handling of Source Code and Confidential Material.

        The parties agree to request that the courtroom be sealed when a party’s confidential

information, including source code or evidence concerning highly sensitive business documents,

testimony, or information is expected to be presented.

        Regarding source code, the Protective Order allows for creating “an electronic image of a

selected portion of source code for documents filed electronically with the Court or used during

trial.” Dkt. No. 72, para. 12(f). The parties agree that for purposes of trial this includes creating

an electronic image of the entirety of Freshub’s and Defendants’ printed hard copy source code in

order to pre-mark the electronic copy as an exhibit. The parties agree that only the specific code

files or source code pages discussed at trial may be offered into evidence to become part of the

record, not the entirety of the printed source code hard copies during fact discovery or their

electronic image. Once the trial is complete, the parties may retain a file copy of the admitted




                                                  25
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 26 of 31




version of the source code trial exhibit(s), but any other digitized source code should be deleted.

A hard copy of the source code may be retained subject to the provisions of the Protective Order.

       For the avoidance of any doubt, any presentation of the parties’ source code in open court

requires sealing of the court room.

X.     PROPOSED JURY INSTRUCTIONS

       The parties’ joint and disputed proposed preliminary jury instructions are attached as

Exhibit D-1 and the joint and disputed proposed charge instructions are attached as Exhibit D-2.

The final agreed preliminary jury instructions are attached as Exhibit D-3.

XI.    LIST OF PENDING MOTIONS

       The following motions remain pending:

                  Defendants’ Motion in Limine No. 6 to exclude reference to Whole Foods,
                   including any pre-suit meetings between Plaintiffs/Ikan and Whole Foods; and

                  Defendants’ Motion for Summary Judgment of Invalidity (specifically, the
                   basis—Alice Step 1 and/or Step 2—for the Court’s denial of Defendants’
                   motion for summary judgment of invalidity for failure to claim patent-eligible
                   subject matter under 35 U.S.C. § 101).

XII.   PROPOSED VOIR DIRE

       The parties’ joint proposed voir dire questions are attached as Exhibit E-1. The parties’

disputed proposed juror questionnaire is attached as Exhibit E-2. The final juror questionnaire

is attached as Exhibit E-3. The voir dire has already concluded.

XIII. VERDICT FORM

       Freshub’s proposed verdict form is attached as Exhibit F-1. Defendants’ proposed

verdict form is attached as Exhibit F-2.




                                                26
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 27 of 31




XIV. DISPUTED MOTIONS IN LIMINE

       Freshub’s Motions in Limine are attached as Exhibits G-1 through G-2. Defendants’

Motion in Limine is attached as Exhibit G-3. The parties filed their oppositions to these motions

on May 7, 2021.

       The parties’ Motions in Limine were addressed at the continued Final Pre-trial Conference

on May 27, 2021. A separate proposed order has been submitted to the Court. The Court has

decided all the motions other than the still pending Defendants’ Motion in Limine No. 6 as

identified above.

XV.    PROCEDURE FOR POTENTIAL COVID-19 WITNESS DISRUPTIONS

       The Parties agree that, in the event any witness that is scheduled and disclosed to appear

live to testify, becomes unable to do so due to COVID-19 illness or travel restrictions, the witness

may be called via live videoconference. To the extent that any party intends to offer testimony in

this fashion, it will notify opposing counsel as soon as it becomes aware of the issue and provide

a revised order of witness appearance if necessary. In the event that a previously and properly

disclosed witness is unavailable (as defined in Fed. R. Civ. P. Rule 32) to give live testimony in

person or by video due to COVID-19 illness or travel restrictions, his or her deposition testimony

will be permitted as a substitute.

XVI. LENGTH OF TRIAL

       The length of trial will be 13 hours per side. This time will not include opening statements

and closing arguments, which are each limited to thirty (30) minutes per side. A party may use an

additional fifteen (15) minutes for closing arguments, so long as the party has reserved that time

from its 13 hour total. The 13 hours per side is also inclusive of the separate bench trial on

inequitable conduct to be conducted immediately after the jury trial concludes.




                                                27
Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 28 of 31




This Joint Pre-Trial Order is hereby approved this ___ day of __________, 2021.




                                                   ___________________
                                                   Hon. Alan D. Albright
                                                   United States District Judge




                                      28
      Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 29 of 31




Date: June 11, 2021                    Respectfully submitted,

/s/ Ravi R. Ranganath                  /s/ Lisa Kobialka
Barry K. Shelton (TX Bar #24055029)    Paul J. Andre (Pro Hac Vice)
Bradley D. Coburn (TX Bar #24036377)   California Bar No. 196585
SHELTON COBURN LLP                     Lisa Kobialka (Pro Hac Vice)
311 RR 620 S, Suite 205                California Bar No. 191404
Austin, TX 78734                       James Hannah (Pro Hac Vice)
Telephone: (512) 263-2165              California Bar No. 237978
Facsimile: (512) 263-2166              Christina M. Finn (Pro Hac Vice)
bshelton@sheltoncoburn.com             California Bar No. 247838
coburn@sheltoncoburn.com               Melissa T.G. Brenner (Pro Hac Vice)
                                       California Bar No. 316712
J. David Hadden, CSB No. 176148        KRAMER LEVIN NAFTALIS
Saina S. Shamilov, CSB No. 215636        & FRANKEL LLP
Ravi R. Ranganath, CSB No. 272981      990 Marsh Road
Allen Wang, CSB No. 278953             Menlo Park, CA 94025
Vigen Salmastlian, CSB No. 276846      Telephone: (650) 752-1700
FENWICK & WEST LLP                     pandre@kramerlevin.com
Silicon Valley Center                  lkobialka@kramerlevin.com
801 California Street                  jhannah@kramerlevin.com
Mountain View, CA 94041                cfinn@kramerlevin.com
Telephone: (650) 988-8500              mbrenner@kramerlevin.com
Facsimile: (650) 938-5200
allen.wang@fenwick.com                 Eileen Patt (Pro Hac Vice)
dhadden@fenwick.com                    New York Bar No. 4695201
sshamilov@fenwick.com                  KRAMER LEVIN NAFTALIS
rranganath@fenwick.com                  & FRANKEL LLP
vsalmastlian@fenwick.com               1177 Avenue of the Americas
                                       New York, NY 10036
Todd R. Gregorian, CSB No. 236096      Telephone: (212) 715-9100
Eric B. Young, CSB No. 318754          Facsimile: (212) 715-8000
FENWICK & WEST LLP                     epatt@kramerlevin.com
555 California Street, 12th Floor
San Francisco, CA 94041                John Palmer
Telephone: (415) 875-2300              Texas Bar No. 15430600
Facsimile: (415) 281-1350              NAMAN HOWELL SMITH & LEE PLLC
tgregorian@fenwick.com                 400 Austin Ave., Suite 800, P.O. Box 1470
eyoung@fenwick.com                     Waco, TX 76703
                                       Telephone: (254) 755-4100
Deron R Dacus, CSB 790553              Facsimile: (254) 754-6331
The Dacus Firm, P.C.                   palmer@namanhowell.com
821 ESE Loop 323, Suite 430
Tyler, TX 75701                        Attorneys for Plaintiffs,
Telephone: 903-705-1117                Freshub, Inc. and Freshub, Ltd.
Facsimile: 903-581-2543
     Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 30 of 31




ddacus@dacusfirm.com

Attorneys for Defendants Amazon.com, Inc.,
Amazon.com Services, LLC, Prime Now
LLC, and Whole Foods Market Services, Inc.
       Case 6:21-cv-00511-ADA Document 219 Filed 06/11/21 Page 31 of 31




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on June 11, 2021, the foregoing document was filed

electronically with the Clerk of Court using the Court’s CM/ECF system, which will send a Notice

of Electronic Filing on all counsel of record for all other parties who have appeared in this action

on the date of such service.

                                                     /s/ Lisa Kobialka
                                                     Lisa Kobialka
